                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


CAMDEN GROVE LLC,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )      No. 2:18-cv-2532
                                                   )
LAQUEESHA RICHARDSON                               )
                                                   )
          Defendant.                               )
                                                   )


                                             ORDER


          Before      the   Court     is    the     Magistrate          Judge’s      Report      and

Recommendation, dated August 6, 2018 (the “Report”).                                   (ECF No.

8.)        The Report recommends that the Court remand this case.

(Id. at 23.) 1         Defendant Laqueesha Richardson has not objected to

the Report.

          For   the    following      reasons,         the     Report    is   ADOPTED.           The

action is REMANDED.

     I.     Background

          A detainer warrant filed with the Shelby County Court of

General Sessions describes a complaint made by Plaintiff Camden

Gove LLC to the General Sessions Clerk.                                 (Id. at 22.)             The

complaint alleged unlawful detainer by Richardson and sought an


1 Unless otherwise          noted,   all   pin    cites   to   record    citations    are   to   the
“PageID” number.
award of possession and $2,927.92.                        (Id.)      On July 31, 2018,

Richardson removed to this Court under 28 U.S.C. § 1441.                                 (Id.)

In her notice of removal, Richardson alleged that she felt “she

[was] being discriminated against.”                   (Id.)

       The       Report      recommends       remanding     this    case    for    lack    of

subject matter jurisdiction.                  The Report concludes that the case

involves         no     federal      questions      and    that      neither      diversity

jurisdiction requirement, amount in controversy or diversity of

citizenship, is met.                (Id. at 23.)

     II.   Analysis

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.                    See United States v. Curtis,

237    F.3d      598,     602    (6th    Cir.    2001)     (citing       Gomez   v.   United

States,       490     U.S.      858,    869-70      (1989));       see    also    Baker    v.

Peterson, 67 F. App’x 308, 310 (6th Cir. 2003).                                  A district

court      has    the     authority     to    “designate      a    magistrate     judge    to

conduct hearings, including evidentiary hearings, and to submit

to    a    judge        of    the     court     proposed    findings        of    fact    and

recommendations for the disposition, by a judge of the court, of

any motion.”          28 U.S.C. § 636(b)(1)(B).

       The       district       court   has     appellate     jurisdiction        over    any

decisions the magistrate judge issues pursuant to a referral.

28 U.S.C. § 636(b); Fed. R. Civ. P. 72.                       “A district judge must


                                                2
determine de novo any part of a Magistrate Judge’s disposition

that has been properly objected to.”                   Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1)(C).            The district court is not required to

review -- under a de novo or any other standard -- “any issue

that is not the subject of an objection.”                           Thomas v. Arn, 474

U.S.   140,    150    (1985).         The    district       court    should    adopt    the

findings      and    rulings    of     the    Magistrate        Judge     to    which   no

specific objection is filed.                Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981.)

        Richardson      has     not    objected        to    the     Report,    and     the

deadline to do so under Local Rule 72.1 has passed.                           See also 28

U.S.C. § 636(b)(1)(C).           Adoption of the Report’s recommendations

is warranted.        See Arn, 474 U.S. at 150-51.

  III. Conclusion

       For   the    foregoing    reasons,        the    Report      is   ADOPTED.       The

action is REMANDED.

       So ordered this 5th day of June, 2019.




                                                 /s/ Samuel H. Mays, Jr.___ _
                                                 SAMUEL H. MAYS, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             3
